COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RONALD BLUEFORD AND CHRISTINE SAMPSON/
 HOWARD FUNERAL HOME
                                                                MEMORANDUM OPINION *
v.     Record No. 0116-07-1                                          PER CURIAM
                                                                   OCTOBER 23, 2007
ULYSSES C. WISE, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard B. Donaldson, Jr.; Jennifer L. Muse; Jones, Blechman,
                 Woltz & Kelly, P.C., on brief), for appellants.

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellee.


       Ronald Blueford and Christine Sampson/Howard Funeral Home (hereinafter referred to

as “employer”) appeal a decision of the Workers’ Compensation Commission finding that

Ulysses C. Wise, Sr. proved he sustained a compensable injury by accident while working for

employer on October 3, 2004. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Wise v. Ronald Blueford and Christine Sampson/Howard

Funeral Home, VWC File No. 223-09-50 (December 12, 2006). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.